Citation Nr: 1128511
Decision Date: 08/01/11	Archive Date: 09/29/11

Citation Nr: 1128511	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-06 685A	)	DATE AUG 01 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease, acid reflux, and hiatal hernia.

4.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002, and from January 2005 to July 2006.  The Veteran had additional service in the National Guard from August 2001 to August 2002, and from December 2002 to January 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  In a February 2010 decision, the Board denied the claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2011 for development in compliance with the Joint Motion.

The issues of entitlement to service connection for a gastroesophageal disorder and a gastrointestinal disorder are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded the Board's decision with respect to the bilateral hearing loss issue, finding that the Board's February 2010 decision failed to provide adequate reasons and bases for why the Veteran was not entitled to service connection based on his June 2006 in-service audiological examination.  With respect to the bilateral pes planus claim, the Joint Motion found that the Board did not provide adequate reasons and bases for its determination that the Veteran's lay statements alone were not sufficient to prove that he experienced a permanent advancement of the underlying pathology of the disorder.  With respect to the gastroesophageal and gastrointestinal disorder claims, the Joint Motion found that the January 2008 VA digestive conditions examination report, on which the Board relied, failed to opine on whether the Veteran's currently diagnosed gastroesophageal disorder and gastrointestinal disorder were directly related to military service.  Thus, the Joint Motion found that the Board's decision of February 19, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the parts of the February 19, 2010 decision of the Board that denied service connection for bilateral hearing loss, bilateral pes planus, a gastroesophageal disorder, and a gastrointestinal disorder must be vacated, and a new decision will be entered as if those parts of the February 19, 2010 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has ever had any post-service manifestations of hearing loss for VA purposes.

2.  The competent evidence of record shows that the Veteran's bilateral pes planus preexisted military service and was not aggravated thereby.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in May 2007, December 2007, February 2008, and September 2008 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his bilateral hearing loss and bilateral pes planus claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Hearing Loss

Additionally, for certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A January 2005 service audiological examination was conducted and pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
5
5
0
10
15

The average pure tone thresholds for these frequencies are 4 decibels in the right ear and 7 decibels in the left ear.

A June 2006 service separation audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
25
LEFT
35
45
45
40
40

The average pure tone thresholds for these frequencies are 31 decibels in the right ear and 41 decibels in the left ear.  A service report noted that the June 2006 result represented a significant threshold shift from the January 2005 results.

After separation from military service, in a September 2006 VA general medical examination report, the Veteran denied experiencing any ear symptoms.  On physical examination the Veteran's hearing was noted as "Grossly normal," bilaterally.

A July 2007 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
15
10
10
20

The average pure tone threshold was shown as 15 decibels in the right ear and 14 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 94 percent in the left ear. 

In a September 2008 VA outpatient treatment report, the Veteran denied experiencing hearing loss.

The Veteran's claim for entitlement to service connection was received by VA in April 2007.  The medical evidence of record does not show that the Veteran has a bilateral hearing loss that can be considered a disability for VA purposes.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  While hearing loss was shown on a June 2006 service separation audiological examination, this was performed during active military service.  Since the Veteran's separation from military service, there is no medical evidence of record of any bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The only pure tone test performed after the Veteran's separation from military service is the July 2007 VA audiological examination, which reported findings which did not meet VA criteria for entitlement to service connection for a bilateral hearing disability.  Id.  In addition, the September 2006 VA general medical examination report stated that the Veteran's hearing was "Grossly normal," and the Veteran denied experiencing hearing loss in the September 2008 VA outpatient treatment report.

The Veteran's statements alone are not sufficient to prove that he has a bilateral hearing disability for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of bilateral hearing loss for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Joint Motion stated that the Board's February 2010 decision did not provide adequate reasons and bases for its determination that the Veteran did not have hearing loss at any point during the pendency of the claim "given its concession that the June 2006 separation examination report, which was shortly before [the Veteran's] separation, showed hearing loss."  In this regard, the Board emphasizes that the June 2006 separation examination report was not conducted during the pendency of the claim.  The Veteran's service separation audiological examination was conducted on June 19, 2006.  The Veteran was not separated from military service until July 14, 2006.  The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in April 2007.  Accordingly, the earliest date for which service-connection can be granted is July 15, 2006, approximately one month after the audiological examination which found bilateral hearing loss for VA purposes.  38 C.F.R. § 3.400(b)(2) (2010).  As such, the June 19, 2006 findings were not within the pendency of the claim on appeal.  See McClain, 21 Vet. App. 319.

Such an in-service finding of bilateral hearing loss would be sufficient to warrant service connection if the evidence of record demonstrated that the Veteran had bilateral hearing loss after separation from military service and there as etiological evidence relating that hearing loss to military service.  However, in this case, post-service hearing loss has not been demonstrated.  Indeed, the Veteran's hearing was reported as "grossly normal" in September 2006, only two months after separation from military service, his pure tone thresholds were well below the levels required to be considered bilateral hearing loss for VA purposes in July 2007, and the Veteran denied experiencing hearing loss in September 2008.  There is no medical evidence that the Veteran has ever met VA criteria for bilateral hearing loss at any point other than June 19, 2006.  Accordingly, the preponderance of the evidence of record shows that the hearing loss recorded on June 19, 2006, was either acute and transitory and resolved shortly after it was recorded, or the audiological examination was faulty and the results were not accurate.  Either way, the end result is the same; the Veteran has not had a single manifestation of hearing loss for VA purposes since his separation from military service.  Without any post-service manifestations of the disorder, service-connection for bilateral hearing loss is not warranted.  38 C.F.R. § 3.303(b).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show that the Veteran has ever had any post-service manifestations of hearing loss for VA purposes, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In the instant case, the Veteran's August 2001 service enlistment examination report stated that the Veteran had mild, asymptomatic pes planus.  The remainder of the Veteran's service treatment records are otherwise negative for any complaints or diagnoses of a bilateral foot disorder.

After separation from military service, a September 2006 VA general medical examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran denied experiencing any left or right foot symptoms.  On physical examination, no foot abnormalities were noted.

As the Veteran's August 2001 service enlistment examination report stated that the Veteran had mild, asymptomatic pes planus, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.  Moreover, the competent evidence of record does not show that the Veteran's preexisting bilateral pes planus was aggravated by military service.  There is no medical evidence that the Veteran ever complained of, or was treated for, his preexisting bilateral pes planus during military service.  Significantly, this includes both of the Veteran's periods of active duty service.  Indeed, as there is also no post-service medical evidence of bilateral pes planus, there is no medical evidence of record that the Veteran's bilateral pes planus has been symptomatic in any manner at any time.

In a November 2007 statement, the Veteran reported that he experienced bilateral foot symptoms.  These statements are competent to demonstrate that the Veteran experienced bilateral foot symptoms during, and after, military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in this case, the Veteran's lay statements are not competent to make a relevant etiological determination.  As the Veteran's bilateral pes planus preexisted military service, service connection is warranted only if the disorder was permanently aggravated by military service.  38 C.F.R. § 3.306 (2010).  The occurrence of symptoms, in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  As the competency of the Veteran's lay testimony is founded on his ability to observe his symptomatology, his lay testimony cannot be competent to opine on a matter where the occurrence of symptoms alone is insufficient evidence.  Accordingly, the Veteran's lay statements are not competent to demonstrate that his bilateral pes planus was aggravated by active military service.

Thus, there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Accordingly, the competent evidence of record does not show that the Veteran's bilateral pes planus was incurred in or aggravated by military service.  As such, service connection for bilateral pes planus is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

That part of the February 19, 2010 decision of the Board that denied service connection for bilateral hearing loss is vacated.

That part of the February 19, 2010 decision of the Board that denied service connection for bilateral pes planus is vacated.

That part of the February 19, 2010 decision of the Board that denied service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease, acid reflux, and hiatal hernia, is vacated.

That part of the February 19, 2010 decision of the Board that denied service connection for a gastrointestinal disorder, to include irritable bowel syndrome, is vacated.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pes planus is denied.


REMAND

As discussed in the Introduction above, the Court's January 2011 order remanded the claims of entitlement to service connection for a gastroesophageal disorder and a gastrointestinal disorder for readjudication consistent with the January 2011 Joint Motion.  The Joint Motion stated that readjudication of the gastroesophageal disorder and gastrointestinal disorder claims was required, in part, because the January 2008 VA digestive conditions examination report, which the Board relied upon in the December 2008 decision, failed to provide an opinion on whether the Veteran's currently diagnosed gastroesophageal disorder and gastrointestinal disorder were directly related to military service.  As such, the gastroesophageal disorder and gastrointestinal disorder claims must be remanded for a new medical examination as the January 2008 VA digestive conditions examination was inadequate.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311 (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine the etiology of any gastroesophageal and gastrointestinal disorders found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed gastroesophageal and gastrointestinal disorders are directly related to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claims and, thereafter, if the claims on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1006233	
Decision Date: 02/19/10    Archive Date: 03/02/10

DOCKET NO.  08-06 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to posttraumatic stress 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a tonsil disorder.

4.  Entitlement to service connection for a gastroesophageal 
disorder, to include gastroesophageal reflux disease, acid 
reflux, and hiatal hernia.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome.

6.  Entitlement to service connection for an allergy 
disorder, to include chronic cough and bronchitis.

7.  Entitlement to service connection for fibromyalgia.


8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for a bilateral knee 
disorder.

10.  Entitlement to service connection for bilateral pes 
planus.

11.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.

12.  Entitlement to an initial evaluation in excess of 10 
percent for chronic right shoulder supraspinatus tendinopathy 
with subacromial impingement syndrome.

13.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral strain.

14.  Entitlement to an initial evaluation in excess of 10 
percent for sciatica, left leg.

15.  Entitlement to an initial compensable evaluation for 
right lower extremity radiculopathy associated with chronic 
lumbosacral strain.

16.  Entitlement to an effective date prior to November 19, 
2007 for the grant of service connection for right lower 
extremity radiculopathy associated with chronic lumbosacral 
strain.

17.  Entitlement to an effective date earlier than July 15, 
2006 for the grant of service connection for chronic right 
shoulder supraspinatus tendinopathy with subacromial 
impingement syndrome.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to 
December 2002, and from January 2005 to July 2006.  The 
Veteran had additional service in the National Guard from 
August 2001 to August 2002, and from December 2002 to January 
2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to posttraumatic stress 
disorder (PTSD), is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In March 2008, prior to the promulgation of a decision in 
the appeal, the appeal as to the issue of entitlement to an 
effective date prior to July 15, 2006, for the grant of 
service connection for chronic right shoulder supraspinatus 
tendinopathy with subacromial impingement syndrome was 
withdrawn.

2.  The medical evidence of record does not show a current 
diagnosis of bilateral hearing loss for VA purposes.

3.  The medical evidence of record does not show a current 
diagnosis of a tonsil disorder that is related to active 
military service or a service-connected disability.


4.  The medical evidence of record does not show a current 
diagnosis of a gastroesophageal disorder that is related to 
active military service or a service-connected disability.

5.  The medical evidence of record does not show a current 
diagnosis of a gastrointestinal disorder that is related to 
active military service or a service-connected disability.

6.  The medical evidence of records shows a current diagnosis 
of an allergy disorder that is related to active military 
service.

7.  The medical evidence of record does not show a current 
diagnosis of fibromyalgia.

8.  The medical evidence of record does not show a current 
diagnosis of arthritis for VA purposes.

9.  The medical evidence of record shows a current diagnosis 
of a bilateral knee disorder that is related to military 
service.

10.  The medical evidence of record shows that the Veteran's 
bilateral pes planus preexisted military service and was not 
aggravated thereby.

11.  The medical evidence of record shows that the Veteran's 
service-connected PTSD is manifested by sleep impairment, 
avoidance behavior, recurring recollections, intrusive 
thoughts, a restricted affect, a sense of a foreshortened 
future, irritability, an exaggerated startle response, and 
occasional depression.

12.  The medical evidence of record shows that the Veteran's 
service-connected right shoulder disability is manifested by 
pain, crepitus, stiffness, and limitation of motion to, at 
most, 100 degrees of forward flexion, 95 degrees of 
abduction, 60 degrees of external rotation, and 45 degrees of 
internal rotation.

13.  The medical evidence of record shows that the Veteran's 
service-connected lumbosacral strain is manifested by pain 
and limitation of motion to, at most, 70 degrees of forward 
flexion, 30 degrees of extension, 20 degrees of left lateral 
rotation, 10 degrees of right lateral rotation, 30 degrees of 
left lateral flexion, and 20 degrees of right lateral 
flexion.

14.  The medical evidence of record shows that the Veteran's 
service-connected left leg sciatica is manifested by wholly 
sensory involvement, which is mild in severity.

15.  The medical evidence of record shows that the Veteran's 
service-connected right lower extremity radiculopathy is 
manifested by wholly sensory involvement, which is mild in 
severity.

16.  The Veteran's claim for entitlement to service 
connection for right lower extremity radiculopathy associated 
with chronic lumbosacral strain was received by VA on 
November 19, 2007.

17.  There is no evidence that a formal or informal claim for 
service connection for right lower extremity radiculopathy 
associated with chronic lumbosacral strain was received by VA 
prior to November 19, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an effective date 
earlier than July 15, 2006 for the grant of service 
connection for chronic right shoulder supraspinatus 
tendinopathy with subacromial impingement syndrome, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  A tonsil disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  A gastroesophageal disorder was not incurred in or 
aggravated by active military service, nor is it proximately 
due to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

5.  A gastrointestinal disorder was not incurred in or 
aggravated by active military service, nor is it proximately 
due to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

6.  An allergy disorder, to include chronic cough, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

8.  Arthritis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic 
Code 5003 (2009).

9.  A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

10.  Bilateral pes planus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).

11.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


12.  The criteria for an initial evaluation of 20 percent, 
but no more, for chronic right shoulder supraspinatus 
tendinopathy with subacromial impingement syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2009).

13.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

14.  The criteria for an initial evaluation in excess of 10 
percent for sciatica, left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).

15.  The criteria for an initial evaluation of 10 percent, 
but no more, for right lower extremity radiculopathy have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

16.  The criteria for an effective date prior to November 19, 
2007, for the grant of service connection for right lower 
extremity radiculopathy associated with chronic lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for a Right Shoulder Disability

In June 2006, the Veteran filed a claim for service 
connection for a right shoulder disability.  By a rating 
decision dated in September 2006, service connection for a 
right shoulder disability was granted and a noncompensable 
evaluation was assigned.  A subsequent March 2007 rating 
decision assigned a 10 percent evaluation, effective November 
18, 2006.  The Veteran appealed the effective date assigned 
for the 10 percent evaluation.  A February 2008 rating 
decision awarded an effective date of July 15, 2006 for the 
10 percent evaluation of the Veteran's right shoulder 
disability.  The appeal was perfected in March 2008.  Later 
in March 2008, the Veteran's representative submitted a 
written statement withdrawing the appeal as to this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an effective date 
prior to July 15, 2006 for the grant of service connection 
for chronic right shoulder supraspinatus tendinopathy with 
subacromial impingement syndrome, prior to the promulgation 
of a decision by the Board, the Veteran's representative 
indicated that the Veteran wished to withdraw his appeal as 
to this issue.  The Veteran's substantive appeal as to this 
issue was filed by the Veteran's representative.  Id.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to an effective date earlier than July 15, 2006 
for the grant of service connection for chronic right 
shoulder supraspinatus tendinopathy with subacromial 
impingement syndrome.  As such, the Board finds that the 
claim as to this issue is withdrawn, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to an effective date prior to July 
15, 2006 for the grant of service connection for chronic 
right shoulder supraspinatus tendinopathy with subacromial 
impingement syndrome, and it is dismissed.

VCAA

With respect to the Veteran's remaining claims addressed 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters 
dated in June 2006, December2006, February 2007, May 2007, 
December 2007, February 2008, July 2008, and September 2008, 
satisfied the duty to notify provisions for all the claims on 
appeal, including prior to their initial adjudications.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations sufficient to 
adjudicate the claims herein were provided to the Veteran in 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  VA examinations have not been accorded the Veteran 
with respect to his claims for service connection for 
fibromyalgia, bilateral pes planus, and arthritis, because 
the medical evidence of record does not show that the Veteran 
has current diagnoses of these disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service Connection

Bilateral Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.


Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A January 2005 service audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
5
5
0
10
15

The average pure tone thresholds for these frequencies are 4 
decibels in the right ear and 7 decibels in the left ear.

A June 2006 service separation audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
25
LEFT
35
45
45
40
40

The average pure tone thresholds for these frequencies are 31 
decibels in the right ear and 41 decibels in the left ear.  A 
service report noted that the June 2006 result represented a 
significant threshold shift from the January 2005 results.

After separation from military service, in a September 2006 
VA general medical examination report, the Veteran denied 
experiencing any ear symptoms.  On physical examination the 
Veteran's hearing was noted as "Grossly normal," 
bilaterally.


A July 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
15
10
10
20

The average pure tone threshold was shown as 15 decibels in 
the right ear and 14 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 94 percent in 
the right ear and 94 percent in the left ear. 

In a September 2008 VA outpatient treatment report, the 
Veteran denied experiencing hearing loss.

The Veteran claim for entitlement to service connection was 
received by VA in April 2007.  The medical evidence of record 
does not show that the Veteran has a current diagnosis of 
bilateral hearing loss for VA purposes.  See McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  While hearing loss was 
shown on a June 2006 service separation audiological 
examination, this was performed during active military 
service.  Since the Veteran's separation from military 
service, there is no medical evidence of record of any 
bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  The only pure tone test performed after the 
Veteran's separation from military service is the July 2007 
VA audiological examination, which reported findings which 
did not meet VA criteria for entitlement to service 
connection for a bilateral hearing disability.  Id.  In 
addition, the September 2006 VA general medical examination 
report stated that the Veteran's hearing was "Grossly 
normal," and the Veteran denied experiencing hearing loss in 
the September 2008 VA outpatient treatment report.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of bilateral hearing loss for 
VA purposes.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, there is no medical evidence of record 
that the Veteran has had bilateral hearing loss for VA 
purposes since his separation from active duty service.  As 
such, service connection for bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of bilateral hearing loss for VA purposes, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tonsil Disorder, Allergy Disorder, Gastroesophageal Disorder, 
Gastrointestinal Disorder

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In a March 2002 National Guard treatment report, the Veteran 
complained of a cough, head congestion, and nasal congestion.  
He reported previous bronchitis and sinusitis.  On physical 
examination, the Veteran's throat was clear.  In a September 
2002 service treatment report, the Veteran complained of a 
runny nose, cough, and sore throat for the previous 2 weeks.  
On physical examination, no abnormalities were noted.  The 
assessment was upper respiratory infection.  In an October 
2002 service treatment report, the Veteran complained of a 
cough, sore throat, fever, nausea, vomiting, and diarrhea for 
the previous 2 weeks.  After physical examination, the 
assessment was upper respiratory infection.

In a March 2006 service treatment report, the Veteran 
complained of having a cough for the previous 7 months.  
After physical examination, the diagnosis was allergic 
rhinitis with follicular pharyngitis and chronic cough.  In 
an April 2006 service treatment report, the Veteran 
complained of fatigue and abdominal pain.  On testing, the 
Veteran was found to have a positive for streptozyme test.  
On a May 2006 post-deployment service treatment report, the 
Veteran reported that during deployment he experienced 
chronic cough, runny nose, fever, weakness, headaches, 
difficulty breathing, diarrhea, and frequent indigestion.

After separation from military service, an August 2006 
private medical report stated that the Veteran complained of 
heartburn and a sore throat for the previous 2 weeks.  On 
physical examination, the Veteran's posterior pharynx was 
erythematous, his tonsils were enlarged with erythema, the 
right tonsil was irregular, and there were petechiae to the 
soft palate.  The Veteran's neck had shotty anterior cervical 
adenopathy.  The impression was tonsillitis and 
gastroesophageal reflux disease (GERD).

In a September 2006 VA general medical examination report, 
the Veteran denied experiencing any nose, sinus, mouth, 
throat, neck, abdomen, and gastrointestinal symptoms.  On 
physical examination, the Veteran's nose, sinuses, mouth, 
throat, neck, abdomen, and gastrointestinal system were all 
normal, including his tonsils.

A November 2006 private medical report stated that while 
using medication he did not experience heartburn, but that 
heartburn returned without medication.  The Veteran also 
complained of constant coughing for the previous 2 weeks.  On 
physical examination, no abnormalities were noted.  The 
impression was bronchitis and GERD.

In a December 2006 VA outpatient medical report, the Veteran 
complained of a chronic cough with minor sputum production 
following dust exposure during military service.  On physical 
examination, no nose, oropharynx, neck, thorax, chest, lung, 
or abdomen abnormalities were noted.  The impression was 
cough "as likely as not has chronic bronchitis due to dust 
exposure in the service," and GERD.

An April 2007 VA medical opinion stated that the Veteran's 
claims file had been reviewed but that the Veteran had not 
been examined.  After a discussion of the available medical 
evidence and the lack of any physical examination, the 
examiner stated that an etiological opinion could not be 
given with respect to the Veteran's respiratory condition 
without resort to mere speculation.

An April 2007 private medical report stated that the Veteran 
complained of seasonal allergies and a cough.  The Veteran 
reported that VA "think[s] the cough is secondary to an 
exposure overseas."  After physical examination, the 
impression was seasonal allergies.

A May 2007 VA respiratory examination report stated that the 
Veteran's claims file and medical records had been reviewed.  
After a review of the Veteran's reported history and a 
physical examination, the diagnosis was chronic cough with an 
etiology of allergies or GERD.  The examiner stated that the 
Veteran's

current condition is less likely than not 
due to his acute bronch[i]tis and [upper 
respiratory infection] in 2002, nor is it 
chronic bronchitis (COPD) as he declines 
smoking, has a normal x[-]ray and 
[pulmonary function tests].  The 
Veteran's current condition is more 
likely due to allergies and allergic 
rhinitis or his GERD than acute 
conditions while in the service in 2002 
as he notes improvement with clarinex 
(characteristic of allergies), but no 
relief with an albuterol inhaler 
[(]characteristic of asthma or COPD).

An October 2007 VA outpatient medical report stated that the 
Veteran's previous medical history included cough "as likely 
as not has chronic bronchitis due to dust exposure in the 
service," and GERD.  The Veteran complained of a constant 
feeling that something was in his throat, constant throat 
clearing, and persistent GERD symptoms.  On physical 
examination, the Veteran had enlarged tonsils and was 
constantly clearing his throat.  The impression was chronic 
sensation of throat irritation, questionably due to enlarged 
tonsils, GERD, or "other."

In a November 2007 VA outpatient medical report, the Veteran 
complained of throat discomfort and chronic throat clearing.  
The report stated that the Veteran was referred for "what 
was thought to be throat discomfort secondary to enlarged 
tonsils and tonsillitis."  The Veteran reported experiencing 
"significant trouble" with heartburn and GERD.  After 
physical examination the examiner stated that "given his 
lack of previous tonsil problems, his current throat 
discomfort and clearing problems are likely not related to 
the tonsils, but more so to uncontrolled [GERD]."

A January 2008 VA digestive conditions examination report 
stated that the Veteran's claims file had been reviewed.  The 
Veteran reported that he had GERD, acid reflux disease, 
hiatal hernia, and irritable bowel syndrome (IBS) secondary 
to PTSD.  The report also noted that the Veteran had a 
chronic cough.  After physical examination, the diagnoses 
were GERD and IBS.  The report stated that these disorders 
impacted the Veteran's occupational activities due to a 
chronic cough and heartburn.  The examiner opined that the 
Veteran's GERD was not caused or aggravated by PTSD and that 
IBS was not caused by PTSD.  However, the examiner stated 
that review of medical literature showed that IBS and PTSD 
"exacerbated symptoms of each other . . . [and] strong 
participation of [psy]chosocial aspects in IBS patients."  
The examiner concluded that PTSD could aggravate IBS 
symptoms, making them occur earlier and to a more severe 
degree.

A February 2008 VA outpatient medical report stated that the 
Veteran's previous medical history included cough "as likely 
as not has chronic bronchitis due to dust exposure in the 
service," and GERD.  A September 2008 VA outpatient medical 
report stated that after physical examination, the assessment 
was GERD.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a tonsil disorder, a 
gastroesophageal disorder, or a gastrointestinal disorder 
which is related to active military service or a 
service-connected disability.  The Veteran's service 
treatment records are negative for any diagnosis of a tonsil 
disorder, a gastroesophageal disorder, or a gastrointestinal 
disorder.  While the Veteran's post-service medical records 
include diagnoses of GERD, enlarged tonsils, and IBS, there 
is no medical evidence of record which relates those 
disorders to active military service.  The January 2008 VA 
digestive condition examination report stated that "PTSD 
could aggravate IBS symptoms."  However, this report only 
stated that medical literature indicated that IBS was 
aggravated by PTSD in some others cases, and did not state 
that aggravation had occurred in the Veteran's case.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(finding that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  In addition, the report stated only that 
PTSD "could" aggravate IBS.  The word "could" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that a veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed gastroesophageal disorder, 
gastrointestinal disorder, and tonsil disorder are related to 
active military service or to a service-connected disability.  
Espiritu, 2 


Vet. App.at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
the preponderance of the evidence of record does not relate a 
currently diagnosed gastroesophageal disorder, 
gastrointestinal disorder, and tonsil disorder to active 
military service.  As such, service connection for a 
gastroesophageal disorder, a gastrointestinal disorder, and a 
tonsil disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of record does not relate a currently diagnosed 
gastroesophageal disorder and a tonsil disorder to active 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.

In contrast, the medical evidence of records shows that the 
Veteran has a current diagnosis of an allergy disorder which 
is related to active military service.  The Veteran's service 
treatment records include a March 2006 report which gave a 
diagnosis of allergic rhinitis, for which the Veteran's 
chronic cough was considered a symptom.  After separation 
from military service, numerous VA and private medical 
records gave diagnoses of bronchitis and allergy disorders.  
VA outpatient medical reports dated in December 2006, October 
2007, and February 2008 stated that the Veteran's cough was 
related to "chronic bronchitis due to dust exposure in the 
service."  The May 2007 VA respiratory examination report 
stated that Veteran's chronic cough "is more likely due to 
allergies and allergic rhinitis or his GERD. . . . as he 
notes improvement with clarinex (characteristic of 
allergies)."  Accordingly, the medical evidence of record 
shows that an allergy disorder was diagnosed during active 
military service, the Veteran has a current diagnosis of an 
allergy disorder, and the preponderance of the medical 
evidence of record relates the Veteran's chronic cough to the 
allergy disorder and his in-service exposure to dust.  

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the evidence of record is in equipoise as to 
whether the Veteran's allergy disorder, to include chronic 
cough, is related to active military service and therefore, 
service connection for an allergy disorder, to include 
chronic cough, is warranted.  Gilbert, 1 Vet. App. at 54.

Fibromyalgia and Arthritis

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, degenerative arthritis must be 
established by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Veteran's service treatment records are negative for any 
diagnosis of fibromyalgia or arthritis.

There is no post-service medical evidence which provides a 
diagnosis of fibromyalgia.

Multiple VA outpatient medical reports dated from December 
2006 onwards gave diagnoses of degenerative joint disease in 
the Veteran's right shoulder and bilateral knees.  A February 
2007 VA joints examination report stated that x-rays of the 
Veteran's bilateral knees and right shoulder were normal.  A 
July 2007 magnetic resonance imaging (MRI) of the Veteran's 
right shoulder did not note any arthritis.  An August 2007 VA 
outpatient orthopedic report stated that the Veteran's 
February 2007 right shoulder x-rays were reviewed and showed 
"no bony abnormalities or degenerative changes."  A 
November 2007 VA outpatient orthopedic report stated that the 
Veteran's x-rays and MRI had been reviewed.  Arthritis was 
not shown as a finding.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of fibromyalgia or arthritis for VA 
purposes.  The Veteran's service treatment records are 
negative for any diagnosis of fibromyalgia or arthritis.  
There is no post-service medical evidence that provides a 
diagnosis of fibromyalgia.  While multiple VA outpatient 
clinical reports diagnosed degenerative joint disease of the 
right shoulder and bilateral knees, arthritis was not found 
on x-ray or MRI examination.  

Accordingly, there is no current diagnosis of arthritis for 
VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The Veteran's statements alone are not sufficient to 
provide evidence of a current diagnosis of fibromyalgia and 
arthritis.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, there is no competent medical 
evidence of record that provides a current diagnosis of 
fibromyalgia or arthritis for VA purposes.  As such, service 
connection for fibromyalgia and arthritis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that provides a current diagnosis of 
fibromyalgia or arthritis for VA purposes, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 54.

Bilateral Knee Disorder

In a May 2006 service post-deployment health assessment 
report, the Veteran complained of swollen, stiff, or painful 
joints.

After separation from military service, in a September 2006 
private medical report, the Veteran complained of right knee 
pain and popping for the previous year which began while he 
was in Iraq.  On physical examination, there was crepitus in 
both knees.  The impression was "right knee pain question 
patella femoral syndrome."

In a December 2006 VA outpatient medical report, the Veteran 
complained of chronic knee pain since military service.  On 
physical examination, there was crepitus in both knees.  The 
impression was degenerative joint disease with "bilateral 
knee pain as likely as not related to wear and tear in the 
service."


A February 2007 VA joints examination report stated that the 
Veteran's claims file and medical records had been reviewed.  
The Veteran complained of bilateral knee pain.  After 
physical examination, the diagnosis was musculoligamentous 
strain of both knees.  No etiological opinion was given.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a bilateral knee disorder which is 
related to military service.  While the Veteran's service 
treatment records do not include any specific complaints or 
diagnosis of a knee disorder, the Veteran did report swollen, 
stiff, or painful joints in May 2006, after returning from 
deployment in Iraq.  The medical evidence of record also 
shows that the Veteran was treated by a private physician for 
knee pain in September 2006, less than 2 months after 
separation from military service, and bilateral knee 
disorders were diagnosed in December 2006 and February 2007.  
Finally, the only medical evidence of record which provides 
an etiological opinion of the Veteran's bilateral knee 
disorder is the December 2006 VA outpatient medical report.  
That report stated that the Veteran's bilateral knee disorder 
was "as likely as not related to wear and tear in the 
service."

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the evidence is in equipoise as to whether 
the Veteran's bilateral knee disorder is related to active 
military service and therefore, service connection for a 
bilateral knee disorder is warranted.  Gilbert, 1 Vet. App. 
at 54.

Bilateral Pes Planus

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In the instant case, the Veteran's August 2001 service 
enlistment examination report stated that the Veteran had 
mild, asymptomatic pes planus.  The Veteran's service 
treatment records are otherwise negative for any complaints 
or diagnoses of a bilateral foot disorder.

After separation from military service, a September 2006 VA 
general medical examination report stated that the Veteran's 
claims file and medical records had been reviewed.  On 
physical examination, no foot abnormalities were noted.

The Veteran's service entrance examination found that he had 
mild, asymptomatic pes planus.  Accordingly, the presumption 
of soundness has been rebutted.  38 U.S.C.A. § 1111.


Moreover, the medical evidence of record does not show that 
the Veteran's preexisting bilateral pes planus was aggravated 
by military service.  There is no medical evidence that the 
Veteran ever complained of, or was treated for, his 
preexisting bilateral pes planus during military service.  
Significantly, this includes both of the Veteran's periods of 
active duty service.  Indeed, as there is also no 
post-service medical evidence of bilateral pes planus, there 
is no medical evidence of record that the Veteran's bilateral 
pes planus has been symptomatic in any manner at any time.  

The Veteran's statements alone are not sufficient to prove 
that he experienced a permanent advancement of the underlying 
pathology of his preexisting bilateral pes planus during 
active military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Thus, there is no medical 
evidence of record that the Veteran's preexisting bilateral 
pes planus was permanently aggravated by military service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Accordingly, the medical evidence 
of record does not show that the Veteran's bilateral pes 
planus was incurred in or aggravated by military service.  As 
such, service connection for bilateral pes planus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran's preexisting bilateral 
pes planus was permanently aggravated by military service, 
the doctrine is not for application.  Gilbert, 1 Vet. App. at 
54.

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's PTSD, right shoulder, low 
back, left leg, and right leg claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the 
claims and the initial rating decisions are most probative of 
the degree of disability existing when the initial ratings 
were assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial ratings, staged 
ratings may be assigned for separate periods of time.  Id.

PTSD

Service connection for PTSD was granted by an August 2007 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
15, 2006.  Subsequently, a February 2008 rating decision 
assigned a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective July 15, 2006.

A September 2006 VA general medical examination stated that 
the Veteran's affect, mood, and judgment were normal.  The 
Veteran did not have obsessive behaviors or delusions, and 
his behavior was appropriate.  The Veteran did not have 
substance use or abuse, and his comprehension of commands was 
normal.  The Veteran reported that he was employed fulltime 
as a diesel mechanic and had not lost any time from work in 
the previous 12 months.

In an April 2007 VA psychosocial assessment report, the 
Veteran complained of nightmares, irritability, and feeling 
panicky 3 to 4 times per week.  He reported that he had 
difficulty feeling motivated to go to work and that he had 
not completed a full week's worth of work for 6 months due to 
his symptoms.  He reported that burning garbage and the smell 
of sewage or portable toilets triggered his symptoms.  The 
Veteran reported avoiding crowds, though this symptom had 
improved.  He denied suicidal acts and a history of violence, 
and reported that he drank alcohol only occasionally.

On mental status examination, the Veteran was alert, 
attentive, and oriented to time, person, and place.  He was 
cooperative and reasonable, and his speech was of a normal 
rate and rhythm.  The Veteran's language was intact and his 
affect was congruent with his mood.  The Veteran denied 
hallucinations and illusions, his thought process was normal 
and coherent, and his thought content was not unusual.  The 
Veteran did not have suicide risk factors and his insight and 
judgment were good.  The Axis I diagnosis was PTSD, chronic.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60, which contemplates moderate symptoms, such 
as flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a June 2007 VA mental health note, the Veteran reported 
that he felt like he was "getting better."  His girlfriend 
was helping him reduce his alcohol consumption and he 
reported that work was going well.  On objective examination, 
the Veteran's grooming, hygiene, and eye contact were good.  
His behavior was normal, his facial expression was normal and 
responsive, and his attitude was cooperative.  The Veteran's 
mood was neutral and his affect was appropriate and variable.  
His speech was relevant and spontaneous, his thought 
processes were logical and goal-directed, and his thought 
content was relevant.  The Veteran had adequate insight and 
had no risk factors for suicide or homicide.  The Axis I 
diagnosis was PTSD, chronic.

In a June 2007 VA PTSD examination report, the Veteran stated 
that he took medication 3 nights per week to prevent 
nightmares.  He reported occasionally feeling "down" but 
denied persistent depression.  The Veteran stated that he 
avoided burning garbage and watching war news.  He reported 
that loud noises startled him and that he had sleep 
impairment due to thoughts of Iraq approximately once per 
month.  The Veteran reported that he lived with his 
girlfriend, who was his main social support along with his 
parents.  He reported that he had "a lot" of friends, and 
denied suicide attempts and a history of violence.

On psychiatric examination, the Veteran was clean and 
casually dressed.  His speech was spontaneous, clear, and 
coherent.  The Veteran's attitude was cooperative, friendly, 
relaxed, and attentive.  His affect was appropriate and his 
mood was good.  The Veteran's attention was intact and he was 
oriented to person, time, and place.  His thought process and 
content were unremarkable and he had no delusions.  The 
Veteran understood the outcome of behavior and had insight 
into his problem.  The Veteran had sleep impairment, but 
denied hallucinations.  He did not have inappropriate 
behavior and he interpreted proverbs appropriately.  The 
Veteran did not have obsessive or ritualistic behavior, panic 
attacks, homicidal ideation, or suicidal ideation.  He had 
good impulse control and experienced no episodes of violence.  
He was able to maintain minimum personal hygiene and had no 
problems with activities of daily living.  The Veteran's 
memory was normal.

The Veteran had recurrent and distressing recollections of 
traumatic stressors, avoidance activity, inability to recall 
an important aspect of the trauma, a restricted range of 
affect, and a sense of a foreshortened future.  He also had 
sleep impairment, irritability, and an exaggerated startle 
response.  The report stated that the Veteran's symptoms 
caused a clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  The Veteran reported that he worked as a diesel 
technician and was employed fulltime.  He reported that he 
had missed work for a "couple of weeks" over the previous 
12 month period due to feeling lack of motivation.  The Axis 
I diagnosis was PTSD, chronic.  The examiner assigned a GAF 
score of 66, which contemplates mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningfully interpersonal 
relationships.  See Id.

In a September 2007 VA PTSD clinic note, the Veteran reported 
experiencing significant psychomotor slowing and daytime 
somnolence due to sleep impairment as a result of nightmares.  
The Veteran denied suicidal ideation, but reported a lack of 
interest, limited function, and irritability.  He reported 
drinking about half a glass of whiskey every night.  On 
objective examination, the Veteran was in work clothes and 
demonstrated significant psychomotor retardation and latency 
responses.  His goal-directed thought process was clearly 
preoccupied by the severity and intensity of his symptoms.  
The Veteran was alert and oriented to time, place, and person 
but had impaired concentration.  He had good insight into his 
disorder.  The Axis I diagnosis was PTSD, chronic.

In a September 2008 VA outpatient medical report, the Veteran 
complained of insomnia, but denied suicidal ideation.  On 
examination, he was alert and oriented to person, place, and 
time.

The Schedule provides that assignment of a 30 percent 
evaluation for mental disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal, due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks, weekly or less often; chronic sleep 
impairment; and mild memory loss, such as forgetting names, 
directions, recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence shows that a 30 percent evaluation under the 
provisions of Diagnostic Code 9411 is appropriate.  The 
medical evidence of record shows that the Veteran's PTSD is 
manifested by sleep impairment, avoidance behavior, recurring 
recollections, intrusive thoughts, a restricted affect, a 
sense of a foreshortened future, irritability, an exaggerated 
startle response, and occasional depression.  However, the 
medical evidence of record does not show circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, or impaired abstract thinking that results in 
reduced reliability and productivity.  Furthermore, while the 
evidence of record shows that the Veteran's PTSD causes 
impairment in social relationships, the Veteran has a long 
history of positive and supportive relationships with his 
girlfriend and parents.  The evidence also shows that the 
Veteran has "a lot" of friends.  In addition, he has also 
maintained fulltime employment since separation from military 
service with only minor performance difficulties related to 
reduced motivation.  Accordingly, occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of a lack of motivation which results in 
the inability to perform occupational tasks, has been shown.  
These findings are consistent with the Veteran's reported GAF 
scores, which show only mild to moderate symptomatology.  See 
DSM-IV.  As such, an initial evaluation in excess of 30 
percent is not warranted for the Veteran's service-connected 
PTSD.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record does not show 
symptomatology that meets the criteria for a rating in excess 
of the currently assigned 30 percent evaluation at any 
distinct period of time during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also 38 C.F.R. 
§ 3.344 (2009).  Accordingly, the 30 percent evaluation 
currently assigned reflects the degree of impairment shown 
since the date of the grant of service connection for the 
PTSD, and there is no basis for staged ratings with respect 
to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for PTSD inadequate.  The Veteran's PTSD 
was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  As noted above, the Veteran's PTSD is 
manifested by sleep impairment, avoidance behavior, recurring 
recollections, intrusive thoughts, a restricted affect, a 
sense of a foreshortened future, irritability, an exaggerated 
startle response, and occasional depression.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities rating 
for his PTSD.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of PTSD, but 
the medical evidence reflects that those manifestations are 
not present in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The criteria for a 30 percent rating for the 
Veteran's PTSD more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 
9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings for a rating in excess of 30 
percent for PTSD, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54; see also Massey, 7 Vet. App. at 
208 (the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

Right Shoulder

Service connection for chronic right shoulder supraspinatus 
tendinopathy with subacromial impingement syndrome was 
granted by a September 2006 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, effective July 15, 2006.  
Subsequently, a March 2007 rating decision assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5201-5024, effective November 18, 2006.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that limitation of motion of the arm, under 
Diagnostic Code 5201, was the service-connected disorder, and 
tenosynovitis, under Diagnostic Code 5024, was a residual 
condition.  A February 2008 rating decision changed the 
effective date for the 10 percent evaluation to July 15, 
2006.

In a September 2006 VA general medical examination report, 
the Veteran complained of right shoulder popping, grinding, 
pain, and stiffness.  He reported that pain increased with 
activity and with sleeping on his right shoulder.  The 
Veteran stated that he had been placed on light duty at work 
due to his right shoulder disability.  On physical 
examination, the Veteran had right shoulder range of motion 
to 140 degrees of flexion, 160 degrees of abduction, 60 
degrees of external rotation, and 45 degrees of internal 
rotation.  There was extreme tenderness in the right 
acromioclavicular joint.  Repetitive motion did not result in 
a decrease in the range of motion.  There was no evidence of 
weakness, though there was some visible guarding.  There was 
no excess fatigability, incoordination, or lack of endurance.  
There was no local warmth, redness, or indication of 
effusion.  The examiner stated that there were no objective 
findings of an increase in symptomatology due to repetitive 
use, but the examiner could not state, without resort to mere 
speculation, whether there was additional symptomatology 
during a flare-up.  The examiner stated that the disability 
had a significant effect on the Veteran's occupation due to 
problems with lifting, carrying, difficulty reaching, lack of 
stamina, and pain.  The Veteran had mild difficulty with 
bathing, dressing, and grooming; moderate difficulty with 
chores and driving; and he was prevented from exercise, 
sports, and recreation.

In a December 2006 VA outpatient medical report, the Veteran 
complained of muscle cramps, joint pain, and stiffness.  On 
physical examination, the Veteran had pain with motion of the 
right shoulder.

In a February 2007 VA joints examination report, the Veteran 
complained of daily pain and stiffness in his right shoulder.  
On x-ray examination, the Veteran's right shoulder was 
normal.  On physical examination, the Veteran had right 
shoulder range of motion to 175 degrees of forward flexion, 
175 degrees of abduction, 90 degrees of external rotation, 
and 80 degrees of internal rotation.  On repetitive motion, 
the Veteran had pain at 100 degrees of flexion and 100 
degrees of abduction.  There was minimal popping, no 
crepitus, mild pain, minimal weakness, minimal fatigue, and 
no incoordination.  The major functional impact was described 
as pain on repetitive use.  There was no additional 
limitation present with respect to repetitive use, but 
additional disability due to flare-ups could not be 
determined.  There was no joint instability.  The examiner 
stated that the Veteran's disability had a significant effect 
on his occupation and caused problems with lifting and 
carrying, decreased strength, and pain.  The Veteran reported 
missing work once per month due to his shoulder disability.

A July 2007 VA MRI report stated that after views of the 
Veteran's right shoulder, the impression was probable 
impingement upon the supraspinatus muscle belly by acromion, 
right shoulder; 2 centimeter fluid collection medial to the 
coracoid; and mild tendinopathy of the supraspinatus tendon.

In an August 2007 VA outpatient medical report, the Veteran 
complained of right shoulder pain and popping, with 
difficulty lifting heavy objects.  On physical examination 
there was mild tenderness over the acromioclavicular joint.  
Right shoulder range of motion was to 165 degrees of flexion, 
95 degrees of abduction, 75 degrees of external rotation, and 
95 degrees of internal rotation.  There was occasional 
crepitus of the shoulder and increased discomfort with 
resistive testing.  No other abnormalities were noted.  The 
report stated that reviews of the February 2007 x-rays did 
not show any bony abnormalities or degenerative changes.

In a second August 2007 VA outpatient medical report, the 
Veteran complained of right shoulder pain.  On physical 
examination, the Veteran had a full range of motion, with 
pain.  No other abnormalities were noted.

In a September 2007 VA outpatient orthopedic report, the 
Veteran complained of right shoulder pain which increased 
with activity and decreased with rest.  On objective 
examination, the Veteran's right shoulder had a full range of 
motion with crepitus on abduction.  There was pain with 
abduction, flexion, and external rotation.  The Veteran had 
full strength and there was no tenderness to palpation.

In a November 2007 VA outpatient orthopedic report, the 
Veteran complained of right shoulder pain.  On objective 
examination, the Veteran's right shoulder was tender at the 
coracoid process and mild acromioclavicular tenderness.  The 
Veteran's range of motion and strength were full, though 
there was pain with impingement testing and cross body 
abduction.  On x-ray examination, there was a minimally 
down-sloping lateral acromion with minimal supraspinatus 
tendinosis.

In a March 2008 VA outpatient orthopedic report, the Veteran 
complained of right shoulder pain at a level of 8 on a scale 
from 1 to 10.  He reported that the pain occurred daily, he 
had difficulty sleeping on his right shoulder, and he had 
most of his pain with overhead activity or any type of heavy 
lifting.  On physical examination, the Veteran had a full 
range of motion, with discomfort, popping, and crepitus.  
There were no specific areas of tenderness on palpation and 
no weakness.  On x-ray examination, there were no 
glenohumeral or acromioclavicular changes.

The evidence of record shows that the Veteran is right-
handed.  Therefore, for rating purposes, his right shoulder 
is considered his major or dominant extremity.  See 38 C.F.R. 
§ 4.69.  Under Diagnostic Code 5201, limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
evaluation, limitation of motion of the major arm midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and limitation of motion of the major arm to 25 
degrees from the side warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion of a shoulder is from 0 degrees to 180 degrees on 
forward flexion and abduction, with shoulder level existing 
at 90 degrees, and from 0 degrees to 90 degrees on external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2009).

The medical evidence of record shows that the Veteran's right 
shoulder disability is manifested by pain, crepitus, 
stiffness, and limitation of motion to, at most, 100 degrees 
of forward flexion, 95 degrees of abduction, 60 degrees of 
external rotation, and 45 degrees of internal rotation.  As 
shoulder level exists at 90 degrees, the Veteran's February 
2007 pain-free limitation of right shoulder flexion to 100 
degrees, and August 2007 limitation of right shoulder 
abduction to 95 degrees corresponds to approximately shoulder 
level.  While few of the other documented right shoulder 
ranges of motion approach this level of impairment, the 
medical evidence of record repeatedly states that the Veteran 
has difficulty with overhead activities and that he 
experiences pain during his range of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Resolving all benefit of the doubt in favor of the 
Veteran, the Board finds the Veteran's right shoulder was 
initially manifested by limitation of motion of the arm at 
the shoulder level.  Accordingly, an initial evaluation of 20 
percent is warranted for the Veteran's service-connected 
right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Board has considered rating the Veteran's service-
connected right shoulder disability under all appropriate 
diagnostic codes.  The only diagnostic codes which provide 
for ratings in excess of 20 percent are Diagnostic Codes 
5200, 5201, and 5202.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5201, 5202 (2009).  However, as the medical evidence of 
record does not show that the Veteran's right arm has ever 
been ankylosed, limited in motion to midway between the side 
and the shoulder, or had impairment of the humerus, ratings 
under these Diagnostic Codes are not warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran has never met the criteria for an evaluation in 
excess of 20 percent at any time.  Accordingly, the 20 
percent evaluation assigned herein reflects the degree of 
impairment shown since the date of the grant of service 
connection for the right shoulder disability, and there is no 
basis for staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for right shoulder disability inadequate.  
The Veteran's right shoulder disability was evaluated under 
to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's right shoulder disability is manifested 
by pain, crepitus, stiffness, and limitation of motion to, at 
most, 100 degrees of forward flexion, 95 degrees of 
abduction, 60 degrees of external rotation, and 45 degrees of 
internal rotation.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his right 
shoulder disability.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of 
right shoulder disabilities, but the medical evidence 
reflects that those manifestations are not present in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 
5202.  The criteria for a 20 percent rating for the Veteran's 
right shoulder disability more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749; see also 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 10 percent for his service-connected right 
shoulder disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. 54; see also Massey, 7 Vet. App. at 208.

Lumbosacral Strain

Service connection for chronic lumbosacral strain was granted 
by a February 2008 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, effective November 19, 2007.

In a September 2006 VA general medical examination report, 
the Veteran denied experiencing any spine or disc disease 
symptoms.  On physical examination, the Veteran's lumbosacral 
spine had good symmetry of movement with no deformities.  The 
range of motion was to 30 degrees of extension, 90 degrees of 
flexion, 30 degrees of right lateral bending, 30 degrees of 
left lateral bending, 30 degrees of right rotation, and 30 
degrees of left rotation.  There was no evidence of painful 
motion, spasm, weakness, or tenderness.

In a January 2008 VA spine examination report, the Veteran 
complained of chronic back pain.  He denied urinary and fecal 
impairment.  The Veteran reported fatigue, decreased motion, 
stiffness, weakness, and spasms.  He reported that the back 
pain occurred daily and was dull, severe, and constant.  The 
Veteran reported that he experienced flare-ups every 2 to 3 
weeks, with each flare-up lasting 1 to 2 days.  Precipitating 
factors were overuse, lifting, and twisting, and alleviating 
factors were strict bed rest.  He reported that in the 
previous 12 months he had experienced 8 to 9 incapacitating 
episodes which prevented him from working, with each episode 
lasting for 1 to 2 days.  On examination, the Veteran's 
posture and gait were normal.  There was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, or 
reverse lordosis.  The Veteran's reflexes were normal.  The 
Veteran had thoracolumbar range of motion to 90 degrees of 
flexion, with pain at 70 degrees; 30 degrees of extension, 
with pain at 30 degrees; left lateral rotation to 30 degrees, 
with pain at 20 degrees; right lateral rotation to 30 
degrees, with pain at 10 degrees; left lateral flexion to 30 
degrees, with pain at 30 degrees; and right lateral flexion, 
with pain at 20 degrees.  There was no additional limitation 
of motion with repetitive use due to pain, fatigue, lack of 
endurance, incoordination, or weakness, in any of the ranges 
of motion.  The Veteran had positive Lasegue's sign on the 
left.  On x-ray examination of the Veteran's spine, no 
abnormalities were found.  The diagnosis was chronic 
lumbosacral strain with sciatic radicular pain but with no 
sensory, reflex, or motor loss found.  The report stated that 
this disability had significant effects on the Veteran's 
usual occupation due to decreased mobility, difficulty with 
lifting and carrying, lack of stamina, and pain.  The Veteran 
had mild difficulty with shopping and traveling; moderate 
difficulty with recreation, bathing, dressing, toileting, and 
grooming, and severe difficulty with exercise and sports.

The Veteran's service-connected lumbosacral strain is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

A rating in excess of 10 percent is not warranted for the 
Veteran's low back disability.  The medical evidence of 
record shows that the Veteran's lumbosacral strain is 
manifested by pain and limitation of motion to, at most, 70 
degrees of forward flexion, 30 degrees of extension, 20 
degrees of left lateral rotation, 10 degrees of right lateral 
rotation, 30 degrees of left lateral flexion, and 20 degrees 
of right lateral flexion.  There is no medical evidence of 
record that the Veteran's thoracolumbar spine has ever been 
limited to 60 degrees or less of forward flexion or to a 
combined range of motion of 120 degrees or less.  
Furthermore, there is no medical evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  See Id.; see also 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2009); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, an evaluation in excess of 10 percent is not 
warranted under the provisions of Diagnostic Code 5243, as 
the medical evidence of record does not show incapacitating 
episodes, defined as periods of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician, for a 
period of at least 2 weeks in any 12 month period.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  While the 
Veteran has reported bed rest to alleviate symptoms of a 
flare-up, there is no evidence that this treatment was 
prescribed by a physician.  Accordingly, it is not sufficient 
to qualify as an incapacitating episode for the purposes of 
Diagnostic Code 5243.  Id at Note (1).

The Veteran has reported low back pain on use.  However, the 
medical evidence of record does not show that this results in 
additional limitation of motion due to pain.  Pain has 
already been taken into account by the limitation of motion 
described in the January 2008 VA spine examination report.  
Accordingly, there is no medical evidence of record that the 
Veteran currently experiences pain which causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

The medical evidence of record shows that that Veteran has 
neurological symptoms of the lower extremities.  Under the 
Schedule, objective neurological abnormalities are to be 
evaluated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine at Note (1).  However, service 
connection is already in effect for these neurological 
symptoms as sciatica, left leg, and right lower extremity 
radiculopathy.  The ratings assigned for these disabilities 
are discussed separately below.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran has never met the criteria for an evaluation in 
excess of 10 percent at any time.  Accordingly, the 10 
percent evaluation currently assigned reflects the degree of 
impairment shown since the date of the grant of service 
connection for lumbosacral strain, and there is no basis for 
staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for lumbosacral strain inadequate.  The 
Veteran's lumbosacral strain was evaluated under to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's lumbosacral strain is manifested by pain and 
limitation of motion to, at most, 70 degrees of forward 
flexion, 30 degrees of extension, 20 degrees of left lateral 
rotation, 10 degrees of right lateral rotation, and 30 
degrees of left lateral flexion, and 20 degrees of right 
lateral flexion.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his lumbosacral 
strain.  A rating in excess of the currently assigned rating 
is provided for certain manifestations of lumbosacral strain, 
but the medical evidence reflects that those manifestations 
are not present in this case.  The criteria for a 10 percent 
rating for the Veteran's lumbosacral strain more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749; see also 38 C.F.R. § 
4.71a, Diagnostic Code 5237.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the claim of entitlement to an initial 
evaluation in excess of 10 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.

Left Leg and Right Leg

Service connection for sciatica, left leg, was granted by a 
February 2008 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
effective November 19, 2007.  Service connection for right 
lower extremity radiculopathy was granted by an August 2008 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, 
effective November 19, 2007.  The hyphenated diagnostic code 
in this case indicates that an unlisted peripheral nerve 
disorder, under Diagnostic Code 8599, was the 
service-connected disorder, and paralysis of the sciatic 
nerve, under Diagnostic Code 8520, was a residual condition.  
See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

In a September 2006 VA general medical examination report, 
the Veteran denied experiencing neurologic symptoms.  On 
neurologic examination, no abnormalities were noted, 
including sensory loss.

In a January 2008 VA spine examination report, the Veteran 
complained of left leg pain.  He denied numbness, 
paresthesias, weakness, falling, and unsteadiness.  The 
Veteran reported that the pain radiated down his left buttock 
and leg and was "knifelike."  On physical examination, the 
Veteran's reflexes were normal and there were no muscle 
abnormalities.  There were no tremors, tics, or other 
abnormal movements, the nerve disorder did not affect any 
joint, and the Veteran had normal gait and balance.  The 
diagnosis was sciatic radicular pain but with no sensory, 
reflex, or motor loss found.

In a July 2008 VA joints examination report, the Veteran 
complained of pain radiating down the posterior right leg to 
the posterior knee.  He described the pain as sharp in nature 
and reported the severity as a 7 on a scale from 1 to 10.  
The Veteran reported experiencing the pain daily and that it 
was exacerbated by lifting or walking.  The pain lasted for a 
few seconds, then reduced in severity over time.  He reported 
that over the counter painkillers reduced the pain to a 
"tolerable" level.  The Veteran denied weakness, numbness, 
and any significant side effects.  He did not need any 
assistive aids for walking, but could not walk for more than 
a mile and could not stand for more than 3 hours.  The 
Veteran denied any joint symptoms.  On physical examination, 
no joint symptoms were noted and the Veteran had a full range 
of motion of the right hip without pain, including with 
repetitive motions.  There was pain in the posterior leg with 
passive flexion of the hip past 90 degrees.  No other 
sensory, motor, or neurological abnormalities were found in 
the Veteran's right leg.  His strength and reflexes were 
normal.  The diagnosis was right lower extremity 
radiculopathy which caused significant occupational effects 
due to decreased mobility, problems with lifting and 
carrying, and pain.  The disability had a mild impact on 
chores, exercise, and recreation, and a moderate impact on 
sports.

In a September 2008 VA outpatient medical report, the Veteran 
complained of daily sharp pain down the right leg, with 
occasional pain down the left leg.  He report that the leg 
pain lasted from one hour to a couple of days.  He treated 
the pain with heat, ice, medication, and reduced activity.

A January 2009 VA peripheral nerves examination report stated 
that on physical examination, the Veteran's reflexes and 
muscles were normal.

The Veteran's service-connected left and right leg nerve 
disabilities are currently rated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent 
evaluation is warranted for incomplete paralysis of the 
sciatic nerve to a mild degree.  A 20 percent evaluation is 
warranted for incomplete paralysis of the sciatic nerve to a 
moderate degree.  A 40 percent rating is warranted for 
incomplete paralysis of the sciatic nerve to a moderately-
severe degree.  A 60 percent rating is warranted for 
incomplete paralysis of the sciatic nerve to a severe degree 
with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the Veteran's right 
and left leg nerve disabilities are manifested by wholly 
sensory involvement which is mild in severity.  The Veteran 
has repeatedly denied any right or left leg symptoms other 
than pain, and the medical evidence of record does not show 
that the disabilities have ever been manifested by any 
musculoskeletal or reflex impairment.  Accordingly, the 
medical evidence of record does not show that the Veteran's 
left and right leg radiculopathy are manifested by anything 
other than wholly sensory involvement.  In addition, the 
medical evidence of record shows that the Veteran's right and 
left leg symptoms are treated to a "tolerable" level by 
over the counter medication and the symptoms have, at most, a 
mild impact on all activities of daily living with the 
exception of sports.  As such, the Veteran's left and right 
leg nerve disabilities are best characterized as mild in 
severity.  As such, a 10 percent initial evaluation is 
warranted for the Veteran's right lower extremity 
radiculopathy, but an initial evaluation in excess of 10 
percent for the Veteran's sciatica, left leg, is not 
warranted.  In addition, as the Veteran's disabilities impact 
both of his legs, application of the bilateral factor is 
warranted.  38 C.F.R. § 4.26 (2009)

As these issues deal with the rating assigned following the 
original claims for service connection, consideration has 
been given to the question of whether staged 


ratings would be in order.  However, the evidence of record 
shows that the Veteran has never met the criteria for an 
evaluation in excess of 10 percent for either leg at any 
time.  Accordingly, the 10 percent evaluations currently 
assigned reflect the degree of impairment shown since the 
date of the grant of service connection for sciatica, left 
leg, and right lower extremity radiculopathy, and there is no 
basis for staged ratings with respect to these claims.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities ratings for sciatica, left leg, and right lower 
extremity radiculopathy.  The Veteran's sciatica, left leg, 
and right lower extremity radiculopathy were evaluated under 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's sciatica, left leg, and right lower 
extremity radiculopathy are manifested by wholly sensory 
involvement which is mild in severity.  When comparing these 
disability pictures with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities ratings 
for his sciatica, left leg, and right lower extremity 
radiculopathy.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of left and 
right leg neurologic disorders, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The criteria for 10 percent ratings for the Veteran's 
sciatica, left leg, and right lower extremity radiculopathy 
more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749; see also 
38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, an initial evaluation of 10 percent, but no 
more, for right lower extremity radiculopathy is warranted.  
However, as the preponderance of the evidence is against the 
claims of entitlement for initial ratings in excess of 10 
percent for left leg sciatica and right lower extremity 
radiculopathy, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 54; see also Massey, 7 Vet. App. at 208.



Earlier Effective Date for Right Lower Extremity 
Radiculopathy

The Veteran claims entitlement to an effective date earlier 
than November 19, 2007, for a grant of service connection for 
right lower extremity radiculopathy associated with chronic 
lumbosacral strain.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if a claim is 
received within 1 year after separation from service; 
otherwise, the effective date of an award of direct service 
connection shall be either the date of receipt of the claim, 
or date entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2009).

The medical evidence of record shows that right lower 
extremity radiculopathy was diagnosed in a July 30, 2008 VA 
joints examination report.  As such, July 30, 2008 is the 
date entitlement to service connection for right lower 
extremity radiculopathy arose for the purposes of determining 
an effective date.

On November 19, 2007, VA received a statement in support of 
claim from the Veteran in which the Veteran requested that 
"VA open a claim for disability compensation benefit for my 
pain in my left and right legs as a direct service-connected 
disability."  The Veteran's claims file does not include any 
other letters or documents dated prior to November 19, 2007 
which mention a right leg neurological disorder in any 
manner, let alone with language that indicates an intent to 
apply for service connection for right lower extremity 
radiculopathy.  Accordingly, there is no indication in the 
record that the Veteran intended to file a claim for service 
connection for right lower extremity radiculopathy, prior to 
November 19, 2007.  Again, the general rule regarding 
effective dates of awards of service connection, pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) (2), is that 
the effective date of the award of service connection shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In addition, the Veteran was 
separated from active military service on July 14, 2006.  
Accordingly, in order for entitlement to service connection 
to be warranted from the day after his separation, the claim 
must have been received by VA by July 15, 2007.  As the 
Veteran's claim was not received until over 4 months after 
this deadline, the 1 year retroactive period does not apply.  
As such, there is no basis on which an effective date earlier 
than November 19, 2007 can be assigned for service connection 
for right lower extremity radiculopathy.  See also 38 C.F.R. 
§ 3.400(b)(2).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54.


ORDER

The claim of entitlement to an effective date earlier than 
July 15, 2006 for the grant of service connection for chronic 
right shoulder supraspinatus tendinopathy with subacromial 
impingement syndrome is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for a tonsil disorder is denied.

Service connection for a gastroesophageal disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for an allergy disorder, to include 
chronic cough, is granted.

Service connection for fibromyalgia is denied.

Service connection for arthritis is denied.

Service connection for a bilateral knee disorder is granted.


Service connection for bilateral pes planus is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial disability evaluation of 20 percent, but no more, 
for chronic right shoulder supraspinatus tendinopathy with 
subacromial impingement syndrome is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

An initial evaluation in excess of 10 percent for lumbosacral 
strain is denied.

An initial evaluation in excess of 10 percent for sciatica, 
left leg, is denied.

An initial disability evaluation of 10 percent, but no more, 
for right lower extremity radiculopathy is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 

An effective date earlier than November 19, 2007, for a grant 
of service connection for right lower extremity radiculopathy 
associated with chronic lumbosacral strain is denied.


REMAND

The Veteran seeks service connection for erectile 
dysfunction, to include as secondary to PTSD.  The only 
medical evidence of record that addresses the etiology of the 
Veteran's currently diagnosed erectile dysfunction is the 
January 2008 VA genitourinary examination report.  That 
report stated that the Veteran had erectile dysfunction with 
the most likely etiology being a psychological condition.  
The examiner then stated that another physician had been 
consulted "and he said there has been no literature that 
will support that PTSD affects the mechanism of erections or 
that PTSD will aggravate [erectile dysfunction.]"  In March 
2008, the Veteran submitted portions of multiple medical 
papers which indicated a correlation between PTSD and 
erectile dysfunction.  The Board therefore concludes that an 
additional VA examination is needed to consider the new 
evidence submitted by the Veteran and to provide a new 
opinion as to whether any currently diagnosed erectile 
dysfunction is related to the Veteran's service-connected 
PTSD.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any erectile dysfunction found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any erectile 
dysfunction found is related to the 
Veteran's period of military service or 
to a service-connected disability, to 
specifically include the Veteran's 
PTSD.  The examiner must specifically 
consider the portions of medical papers 
submitted by the Veteran in March 2008 
in conjunction with this opinion.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


